Citation Nr: 1505008	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-04 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for headaches.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral carpal tunnel syndrome (CTS).  

3.  Entitlement to an effective date prior to September 3, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date prior to September 3, 2009 for the grant of service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active duty for training from May 1995 to September 1995 and active duty from October 1996 to July 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the August 2010 rating decision, the RO granted service connection for PTSD and a lumbar spine disability with an effective date of September 3, 2009.  The Veteran disagreed with the effective date assigned for those grants of service connection.  

In the July 2012 rating decision, the RO denied a claim of service connection for a cervical spine disability; denied claims to reopen the previously denied claims of service connection for bilateral carpal tunnel syndrome and headaches; and, granted an increased rating to 20 percent for the service-connected lumbar spine disability.  The Veteran disagreed with these determinations.
The July 2012 rating decision also granted service connection for radiculopathy of the lower extremities and assigned 10 percent ratings for each lower extremity.  The Veteran did not file a notice of disagreement with those ratings.  

In April 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Also, the hearing testimony reflects that the Veteran is employed.  As such, a claim for a total disability rating based on unemployability due to service-connected disabilities (TDIU) is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

At the video conference in April 2014, the Veteran indicated that her service-connected radiculopathy of each lower extremity is more severe than what is contemplated by the 10 percent ratings currently assigned for each lower extremity.  See Hearing Transcript, p. 23.  As such, the matter of entitlement to an increased rating for the peripheral neuropathy of the left lower extremity and the right lower extremity is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

Also, in November 2010, the Veteran submitted a claim of service connection for hypertension.  This matter is also referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claims of service connection for headaches and CTS, as well as the claim for an increased rating for the lumbar spine disability, and claim of service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied entitlement to service connection for headaches based on a finding that no headache disability was shown in service.  The Veteran did not appeal that determination.  

2.  In an unappealed February 2007 rating decision, the RO found that new and material evidence had not been received to reopen a previously denied claim of service connection for headaches.  

3.  The evidence associated with the claims file since February 2007 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for headaches

4.  In an unappealed September 2010 rating decision, the RO denied entitlement to service connection for bilateral CTS based on a finding that the Veteran did not have CTS that was related to service or the service-connected right wrist disability.  

5.  The evidence associated with the claims file since September 2010 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for bilateral CTS.  

6.  The Veteran's original claim of service connection for a lumbar spine disability was addressed in a May 2001 rating decision which denied the Veteran's claim and she did not appeal that determination.

7.  In a November 2005 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a lumbar spine disability; the Veteran did not appeal that determination.  

8.  The first indication after the November 2005 rating decision of an intent to reopen a claim of service connection for a lumbar spine disability is shown in correspondence dated August 13, 2008.  

9.  In a June 2008 rating decision, the RO denied the Veteran's March 31, 2008 claim of service connection for PTSD on the basis of no verified stressor and no evidence of a psychiatric disorder during service; the Veteran submitted a lay statement regarding her stressors that same month, and the RO issued another rating decision in June 2008 which confirmed and continued the previous denial of service connection for PTSD; on August 13, 2008, the Veteran submitted a disagreement with the June 2008 denial of service connection for PTSD.  

10.  Service connection for PTSD and a low back disability were granted in an August 2010 rating decision with an effective date of September 3, 2009; the grants were not based on official service department record that were first added to the record after the previous denials.  






CONCLUSIONS OF LAW

1.  The May 2001 and February 2007 rating decisions denying service connection for headaches are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  The May 2001 and November 2005 rating decisions denying service connection for a lumbar spine disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

3.  The September 2010 rating decision denying service connection for CTS is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

4.  The June 2008 rating decision's denial of service connection for PTSD is not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

5.  New and material evidence has been received to reopen the claims for service connection for headaches and CTS.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

6.  The criteria for an effective date of August 13, 2008, but no earlier, have been met for the grant of service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § § 3.156(c); 3.400 (2014).

7.  The criteria for an effective date of March 31, 2008, but no earlier, have been met for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § § 3.156(c); 3.400 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claims for an effective date prior to September 3, 2009 for the grants of service connection for PTSD and a lumbar spine disability arise from a disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because service connection for PTSD and a lumbar spine was granted, the duty to notify has been fulfilled with respect to the claims and additional notice regarding the downstream issue of effective date is not required.  

In light of the fully favorable decision as to the issues of reopening, no further discussion of compliance with VA's duty to notify and assist as to those issues is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the claims decided herein, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  She was also afforded VA examinations, which are adequate because the examiners discussed her medical history, described her disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has submitted additional evidence since the statements of the case were issued.  If new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, as is the situation with respect to the new and material claims, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  38 U.S.C. § 7105(e) (2014).  While the earlier effective date issues were perfected by a substantive appeal filed prior to February 2, 2013, the new evidence added to the record does not pertain to or have a bearing on those issues, and thus the Board may proceed without prejudice.  

II.  New and Material Evidence

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216   (1994).

The Veteran's original claim of service connection for headaches was denied in a May 2001 rating decision.  The denial was based, in part, on a finding that the Veteran did not have a chronic headache disability related to service.  The Veteran did not appeal that determination and did not submit new and material evidence within a year of that denial.  As such, the May 2001 decision became final.  

In a February 2007 rating decision, the RO did not reopen the previously denied claim of service connection for headaches because, although the RO found that the Veteran had a diagnosis of a headache disability, there was no nexus to service.  That decision is also final as the Veteran did not appeal and did not submit new and material evidence within a year of the denial.  

The evidence of record at the time of the February 2007 rating decision included service treatment records showing some complaints of headaches.  Post service medical records show some complaints of headaches.  

Since the February 2007 rating decision, additional evidence has been associated with the claims file, including a November 2011 VA examination report and hearing testimony, which shows that the Veteran has suffered from chronic migraine headaches since 1998.  Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's current headache disability had its onset during service.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

The Veteran's original claim of service connection for bilateral CTS was denied in a September 2010 rating decision.  The denial was based on findings that CTS was not shown in service nor was there documentation of a current diagnosis of CTS that was related to service; CTS did not manifest within one year of discharge from service; and the evidence did not show that CTS was secondary to the service-connected right wrist disability.  This decision is final as the Veteran did not initiate an appeal and no new and material evidence was received within a year of that denial.  In connection with a claim in October 2010 for service connection for another disability, the Veteran included copies of private medical records pertaining to CTS which were already of record at the time of the September 2010 rating decision.  Duplicate VA medical records referencing CTS were also added to the record.  These records including March and June 2010 records were already of record at the time of the rating decision.  Additional private medical records dated in October 2010 and February 2011 did not show that CTS was related to service or secondary to her service-connected right wrist disability.  Accordingly, these documents, which were received within one year of the rating decision, are not new and material.  

It is also noted that the RO denied service connection for a left wrist condition in an October 2009 rating decision which was not appealed.  While additional evidence was received within one year of that rating decision pertaining to CTS of the left wrist, such evidence was considered in the September 2010 rating decision.  As noted above, the September 2010 rating decision is final.  
 
Since the September 2010 rating decision, the Veteran testified at the Board hearing that her duties in service involved administrative support, including typing.  She asserts that activities in service resulted in CTS.  She also reported that she had wrist symptoms in service but does not recall the diagnosis.  As the new evidence addresses in-service symptomatology, it is material and the claim may be reopened.    

The reopened claim of service connection for migraine headaches is addressed in Section IV (service connection) below; and, the reopened claim of service connection for bilateral CTS, as well as the claim for a higher rating for the lumbar spine disability are addressed in the REMAND which follows.

III.  Effective Dates for Claims to Reopen

The Veteran seeks effective dates prior to September 3, 2009 for the grants of service connection for PTSD and a lumbar spine disability.  The Veteran has always maintained that her back was injured in a flood in Korea and that she suffers from PTSD as a result of the flood in Korea.  

Except as otherwise provided, the effective dates of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2014).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

Effective dates for service connection based on an original claim generally are not based on the date the condition began and cannot be any earlier than date of receipt of claim.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  With respect to claims to reopen, the effective date will be the date of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2014).

Relying on these principles, the Board finds that an earlier effective date of August 13, 2008 is warranted for the grant of service connection for a lumbar spine disability and an effective date of March 31, 2008 is warranted for the grant of service connection for PTSD.  

The Veteran originally filed her claim for a low back disability in February 2001.  A May 2001 rating decision denied service connection for a low back disability based on a finding that the Veteran did not have a current chronic low back disability.  The Veteran did not appeal the decision to the Board following notice of the denial which was sent to the Veteran in May 2001 nor was new and material evidence submitted within one year of the rating decision.  

In a November 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a low back disability.  The RO determined that the VA treatment reports which showed treatment for low back pain did not show any relationship to service.  The Veteran did not appeal that determination and it became final.  In addition, no new and material evidence was received within one year of the rating decision.

Regarding the PTSD, the Veteran submitted her initial claim of service connection for PTSD on March 31, 2008.  The claim was denied in a June 2008 rating decision on the basis that there was no evidence linking the diagnosis of PTSD to a verified military stressful event.  Following notice of that denial, the Veteran submitted a statement describing her stressor regarding a flood in Korea.  In a subsequent rating decision issued on June 24, 2008, the RO confirmed and continued the previous denial of service connection for PTSD on the basis that the Veteran's stressor had not been verified.  In a statement received at the RO on August 13, 2008, the Veteran disagreed with the RO's denial of her claim for service connection for PTSD and requested that it be overturned.  Thus, the March 31, 2008 claim did not become final as to the claim of service connection or PTSD.  

Regarding the lumbar spine claim, the Veteran's correspondence that was received at the RO on August 13, 2008 specifically requests service connection for a lumbar spine disability.  This correspondence should have been considered a claim to reopen.  See 38 C.F.R. § 3.1(p) (an informal communication in writing evidencing a belief in entitlement to a benefit is a claim).  

On September 3, 2009, the RO received the Veteran's most recent claims of service connection for a low back disability and PTSD.  Both claims were ultimately granted in an August 2010 rating decision, with effective dates of September 3, 2009 assigned.  

However, because the Veteran submitted a timely notice of disagreement on August 13, 2008 with respect to the denial of service connection for PTSD, the March 31, 2008 claim remained pending.  As service connection for PTSD was ultimately granted and the March 2008 claim remained pending, the proper effective date for the grant of service connection for PTSD is March 31, 2008.  

An effective date prior to March 31, 2008 is not warranted for the grant of service connection for PTSD because no claim was filed prior to that date.  

Regarding the lumbar spine disability, the first evidence of a claim to reopen the last final denial of service connection for a lumbar spine is the correspondence received at the RO on August 13, 2008.  Because the claim was ultimately granted pursuant to a subsequently filed claim September 2009 claim, the proper effective date for the grant of service connection should be August 13, 2008, the date on which the RO received the first informal claim to reopen following the last final denial of the claim.  

The Board finds that it is undisputed that the Veteran did not appeal the RO's May 2001 or November 2005 rating decisions denying service connection for a low back disability and did not submit new and material evidence within one year of those denials.  These are final.  

The Veteran argues, however, that the ultimate grant of service connection is based on the addition of relevant service department records identifying the flood which had not been part of the record at the time of the prior denials.  

In essence, the Veteran maintains that the copies of photographs of the flood and the internet research regarding the flood constitute the receipt of additional service treatment records, despite have been generated from the Veteran.  The representative argues that the Veteran's claim should be considered under the provisions of 38 C.F.R. § 3.156(c) due to the receipt of additional service treatment records.  This regulation provides that for any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

Official service department records have been interpreted to include service records received from the JSRRC and the summary reports prepared in reliance on those service records, notwithstanding that the report itself is "generated" on behalf of the pending claim.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 66 (2008). 

Although the documents submitted by the Veteran were in existence at the time of the previous ratings in 2001 and 2005 rating decisions but not associated with the claims file, such records are not official service department records as they were generated or created by the Veteran via the internet and/or newspaper.  See e.g., 38 C.F.R. § 3.157.  The provisions of 38 C.F.R. § 3.156(c) specifically requires the receipt of official service department records and the mere fact that the Veteran obtained additional evidence of the flood from private sources and/or the internet does not render the resulting information official service department records as they were not generated or created by a service department.  The provisions of 38 C.F.R. § 3.156(c) are therefore not applicable to this claim.

Rather, the Veteran provided additional evidence of record in conjunction with the September 3, 2009 claims to reopen that served to corroborate her claimed stressor; and, as noted above, the Veteran had a pending claim of service connection for PTSD since March 31, 2008.  The evidence, which did not consist of official service department records, was found new and material and the PTSD claim was granted on that basis.  The grant of service connection for the back disability was based on evidence showing that a current disability was related to "back injuries and complaints noted in service after resolving any doubt in favor of the Veteran."  See August 2010 rating decision.  As the service treatment records reflecting back injuries and complaints in service were already of record at the time of the original denial, an earlier effective date cannot be assigned pursuant to 38 C.F.R. § 3.156(c).  

In light of the facts above, the proper effective date for the grant of service connection for PTSD is March 31, 2008 and the proper effective date for the grant of service connection for a lumbar spine disability is August 13, 2008.  As there are no earlier claims that remain pending, there is no basis on which even earlier effective dates may be assigned.  


ORDER

The petition to reopen the claim of entitlement to service connection for headaches is granted.

The petition to reopen the claim of service connection for bilateral CTS is granted.  

Entitlement to an earlier effective date of March 31, 2008, but no earlier, is granted for service connection for PTSD.

Entitlement to an earlier effective date of August 13, 2008, but no earlier, is granted for service connection for a lumbar spine disability.  


REMAND

The Veteran seeks an increased disability rating for the service-connected lumbar spine disability, currently rated as 20 percent disabling.  

At her video conference in April 2014, the Veteran asserted that her low back disability is worse than what is shown from the findings at the most recent VA examination in April 2012.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).   Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Examinations are also necessary to decide the claims of service connection for a cervical spine disability, headaches, and bilateral CTS.  

Regarding the headaches, a VA examiner in April 2012 opined that the Veteran's migraine headaches were less likely as not caused by or as a result of her lumbar spine disability; and, that her tension headache was most likely caused by, or a result of, her C6, C7 disk desiccation with left upper extremity radiculopathy.  Unfortunately, the examiner did not address whether the Veteran's migraine and/or tension type headaches, as likely as not, had their onset during service.  Given the Veteran's complaints of headaches in service, this issue must be addressed by an examiner.  
Regarding the bilateral CTS, an examiner should determine whether the Veteran has CTS or another neurological disability which is linked to service.  

Finally, regarding the Veteran's cervical spine disability, a VA examiner in November 2011 opined that the cervical spine disability was not caused by the lumbar spine disability.  However, at her video hearing in April 2014, the Veteran testified that she injured her cervical spine at the same time she injured her lumbar spine during service.  Thus, a VA examiner should examine the Veteran's cervical spine and opine as to the etiology of the disability.  

Since the claims file is being returned it (or the electronic record) should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any outstanding private medical records identified by her as relevant to her claims.

2.  Obtain all VA treatment records, if any, pertinent to her claims for service connection for bilateral CTS, headaches, and a cervical spine disability, as well as the claim for a higher disability rating for the service-connected lumbar spine disability.  

3.  After completion of the above directives, schedule the Veteran for a VA headaches and neurology examination to address the etiology of the Veteran's headaches and bilateral CTS or other neurological disability affecting the wrists.  All necessary testing should be undertaken, particularly to determine whether the Veteran actually suffers from carpal tunnel syndrome, as some of the evidence suggests, and other evidence does not suggest.  The claims file and electronic record must be made available to the examiner for review before the examination; the examiner must indicate that the records were reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's in-service headaches and wrist pain. 

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has CTS or another neurologic disorder affecting the wrists at any point in time since approximately April 2010, and if so, whether it as likely as not had its onset during service, or whether it is otherwise related to any disease, injury or event in service.  

The examiner should also address whether bilateral CTS or other neurologic disorder affecting the wrists is at least as likely as not due to or aggravated (i.e., worsened beyond the natural progress) by the right wrist disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral CTS or other neurologic disorder affecting the wrists found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right wrist disability.


The examiner must express an opinion as to whether the Veteran's migraine headaches and/or tension headaches, as likely as not (a 50 percent or greater likelihood) had their onset during service, and/or whether they are otherwise related to any disease, injury or other event in service.  

The examiner should also address whether a current headache disorder is at least as likely as not due to or aggravated (i.e., worsened beyond the natural progress) by the service-connected lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's headache disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for a VA spine examination to address the etiology of the Veteran's cervical spine disorder and the current nature and severity of the service-connected lumbar spine disability.  The claims file and electronic record must be made available to the examiner for review before the examination; the examiner must indicate that the records were reviewed.  In the examination report the examiner should discuss the relevant medical history.  This should include discussion of the Veteran's service-connected lumbar spine injury and cervical spine pain. 

Based on the evaluation of the Veteran and the review of the medical history, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's current cervical spine disability had its onset during service (as a result of the claimed injury in service), or whether it is otherwise related to any disease, injury or event in service.  The examiner's attention is directed to the Veteran's report that she injured her cervical spine at the same time that she injured her lumbar spine in service.  

The examiner should also address whether a cervical spine disorder is at least as likely as not due to or aggravated (i.e., worsened beyond the natural progress) by the lumbar spine disability.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.

The examiner is also asked to provide information concerning the current severity of the Veteran's service-connected lumbar spine disability.  The examiner should identify all low back pathology found to be present.  All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar spine.  The examiner should express the degree of motion loss; and, whether this limitation is increased during periods of flare-ups.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back.  If such is not feasible, the examiner should explain why.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner should also address whether the Veteran has any neurologic impairment (other than the service-connected bilateral lower extremity radiculopathy) such as bowel or bladder impairment.  In this regard, the examiner's attention is directed to the Veteran's reports of incontinence.
 
The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

5.  Ensure that the examinations are adequate, and if not, return any deficient examination report for clarification.  

6.  After completing any additional necessary development, readjudicate the issues remaining on appeal.  If the disposition of any of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


